30 F.3d 142
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronnie B. JONES, Plaintiff-Appellant,v.STATE OF OKLAHOMA;  Larry Fields, Defendanta-Appellees.
No. 93-6426.
United States Court of Appeals, Tenth Circuit.
July 15, 1994.

Before MOORE, ANDERSON and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
Mr. Jones, appearing pro se and in forma pauperis, appeals the dismissal of his civil rights complaint pursuant to 28 U.S.C. Sec. 1915(d) challenging the Oklahoma Prison Overcrowding Emergency Powers Act, Okla.Sta.Ann. tit. 57, Secs. 570-576 (1991 & 1994 Supp.), and claiming an Eighth Amendment violation because he must remain in an overcrowded prison.  Notwithstanding our usual insistence upon exhaustion for claims of the first type,  see Duncan v. Gunter, 15 F.3d 989 (10th Cir.1994), we have not required it for this particular claim.   See Goodwin v. State of Oklahoma, 923 F.2d 156, 157 (10th Cir.1991).


2
We review the district court's Sec. 1915(d) dismissal for an abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  The magistrate judge determined that the equal protection claim would be subject to rational basis review, see McGowan v. Maryland, 366 U.S. 420, 425 (1961), and that deliberate indifference was required for an Eighth Amendment claim,  see Wilson v. Seiter, 501 U.S. 294, 303 (1991), but was at a loss to find sufficiently specific factual allegations upon which to ground theories for relief.  We agree.  Although we construe a pro se litigant's complaint liberally, we have recognized that a pro se plaintiff is responsible for sufficient factual allegations to alert the court to a recognized legal claim.   Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir.1991).


3
AFFIRMED.  The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)